DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 7, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2018/0164383 (Hsieh et al.) in view of U.S. Patent 6,023,975 (Willis).
With regards to claim 1, Hsieh et al. discloses a system for determining physical condition of a part under test comprising, as illustrated in Figures 1A-5B, a method 100,300 (Figures 1A,3) for increasing a structural health monitoring system’s detection range when monitoring a structure 108 (e.g. battery); transmitting 106 (e.g. driving transducer) from an 
The only difference between the prior art and the claimed invention is Hsieh et al. does not explicitly disclose the second time period is set longer than the first time period so that the second detection range is further away from the sensor than the first detection range.
But, Hsieh et al. does suggest the concept adjusting dwell time has the ability to allow for easier detection of resonance frequencies and analysis of corresponding mechanical properties.  (See, paragraph [0053],[0056],[0064]).
Willis discloses a resonant ultrasound spectroscopy for component under test comprising, as illustrated in Figures 1A-3, a method for increasing a structural health monitoring 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the second time period is set longer than the first time period so that the second detection range is further away from the sensor than the first detection range as suggested by Willis to the system of Hsieh et al. to have the ability to acquire the amount of dwell required for a component under test is strongly dependent upon the proximity of the frequency being measured to nearby resonant frequencies such that when data is collected at a frequency far from resonance, only a short dwell time is required whereas if data is collected near resonance, 
With regards to claim 2, Hsieh et al. further discloses analyzing 114 (e.g. analyzing process) the first response signals.  (See, paragraph [0038]; Figure 1).
With regards to claim 3, Hsieh et al. further discloses the final structural health data comprises information regarding the structure status of the structure.  (See, paragraphs [0023], [0039]).
With regards to claim 4, both of the references, Hsieh et al. and Willis, further disclose a value of the first time period is zero.
With regards to claim 5, Willis further discloses transmitting from the actuator a third actuation signal to the structure in a subsequent third scan; after a third time period that begins from transmitting the third actuation signal, starting collecting at the sensor of the structural health monitoring system third response signals from the structure in response to the third actuation signal to cover a third detection range from the sensor such that the third time period is set longer than the second time period so that the third detection range is further away from the sensor than the second detection range.  (See, column 3, lines 13-29; Figure 3).
With regards to claim 6, Hsieh et al. further discloses the first and second time periods are adjusted automatically based on signal transmission speed in the structure, location of the actuator, and location of the sensor.  (See, paragraphs [0033],[0034]).
With regards to claim 7, Hsieh et al. further discloses increasing gains of the first and second response signals to compensate for signal loss during transmission.  (See, paragraphs [0057] to [0060]; Figure 5A).
With regards to claim 8, Hsieh et al. further discloses the gains are automatically adjusted based on amplitudes of the first and second response signals.  (See, paragraphs [0057] to [0060]; Figure 5A).

With regards to claim 10, Hsieh et al. further discloses the actuator and the sensor are used to cover at least one direction into the structure.  (See, paragraph [0033]; Figure 1B).
With regards to claim 11, Hsieh et al. further discloses the first detection range and the second detection range overlap each other.  (See, paragraph [0033]; Figure 1B).

Response to Amendment
Applicant’s arguments with respect to claims 1-11 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 








/HELEN C KWOK/Primary Examiner, Art Unit 2861